UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4319


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK LEE EDWARD TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00785-HMH-7)


Submitted:   October 10, 2013              Decided:   October 21, 2013


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Patrick    Lee    Edward        Taylor     appeals    the     twelve-month

sentence         imposed    upon       revocation      of    his    supervised    release.

Taylor’s counsel filed a brief pursuant to Anders v. California,

386     U.S.      738    (1967),       stating    that      there   are   no    meritorious

grounds for appeal, but questioning whether the district court

abused its discretion by revoking Taylor’s supervised release

and imposing a twelve-month sentence.                         Although advised of his

right to file a pro se supplemental brief, Taylor has not done

so. *       For the reasons that follow, we affirm.

                 A decision to revoke a defendant’s supervised release

is reviewed for abuse of discretion.                        United States v. Pregent,

190 F.3d 279, 282 (4th Cir. 1999).                     The district court need only

find        a   violation   of     a    condition      of    supervised      release   by   a

preponderance of the evidence.                       18 U.S.C.A. § 3583(e)(3) (West

Supp. 2013).            In this case, Taylor admitted that he violated the

        *
       Taylor has filed a letter with this court, questioning the
propriety of the district court’s rejection of counsel’s request
for service of the revocation sentence to commence immediately.
But, at the time of the revocation hearing, Taylor was in
federal court on a writ of habeas corpus ad prosequendum.
Accordingly, he was not then in federal custody, nor was he
capable of being taken into federal custody, because he was
already in state custody.     See 18 U.S.C. § 3585(a) (2006) (“A
sentence to a term of imprisonment commences on the date the
defendant   is  received   in   custody   awaiting  transportation
to . . . the official detention facility at which the sentence
is to be served.”).    We therefore conclude the district court
properly denied Taylor’s request.     See United States v. Hayes,
535 F.3d 907, 910 (8th Cir. 2008).


                                                 2
conditions       of      supervision.        We      accordingly      find   no      abuse   of

discretion in the district court’s decision to revoke Taylor’s

supervised release.

               Turning to Taylor’s sentence, we will not disturb a

sentence imposed after revocation of supervised release that is

within     the      prescribed          statutory      range    and     is     not    plainly

unreasonable.            United States v. Crudup, 461 F.3d 433, 437–39

(4th   Cir.      2006).          In   making     this    determination,         “we    follow

generally the procedural and substantive considerations” used in

reviewing original sentences.                   Id. at 438.

               A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Guidelines and the applicable 18 U.S.C. § 3553(a)

(2006) factors, id. at 440, and has adequately explained the

sentence chosen, though it need not explain the sentence in as

much   detail       as    when    imposing       the    original      sentence.        United

States    v.     Thompson,        595    F.3d    544,    547    (4th    Cir.    2010).        A

sentence       is     substantively        reasonable      if    the     district       court

states a proper basis for its imposition of a sentence up to the

statutory maximum.            Crudup, 461 F.3d at 440.                 If, based on this

review, we decide that the sentence is not unreasonable, we will

affirm.    Id. at 439.

               In the initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

                                                 3
than when we apply the reasonableness review to post-conviction

Guidelines sentences.         United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).         Only if we find the sentence unreasonable

must we decide whether it is “plainly” so.               Id. at 657.

              Although counsel questions whether there is any error

rendering Taylor’s sentence plainly unreasonable, she identifies

no such error.        Indeed, as counsel acknowledges, the district

court properly calculated the applicable policy statement range

and sentenced Taylor to twelve months’ imprisonment, a sentence

within    the    policy     statement     range    and   below    the   statutory

maximum.       18 U.S.C.A. § 3583(e)(3); U.S. Sentencing Guidelines

Manual    §   7B1.4(a)    (2009),    p.s.       Further,   our   review   of   the

record confirms that there was no sentencing error warranting

correction on plain error review.               See United States v. Knight,

606 F.3d 171, 178 (4th Cir. 2010).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm the judgment.            This court requires

that counsel inform Taylor, in writing, of his right to petition

the Supreme Court of the United States for further review.                     If

Taylor requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this     court   for    leave   to       withdraw   from    representation.

Counsel’s motion must state that a copy of the motion was served

                                          4
on Taylor.      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      5